Citation Nr: 0835518	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral joint 
condition of the fingers. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1988 and from October 2004 to January 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

The competent and probative evidence relates intermittent 
tendonitis of the fingers to the veteran's active duty 
service.   


CONCLUSION OF LAW

Tendonitis of the fingers was incurred during active service.  
38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  For reasons explained more fully 
below, the Board is granting the veteran's service connection 
claim.  Accordingly, further discussion of the VCAA with 
respect to this issue is unnecessary at this time.  




Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Id.  When an approximate balance of 
positive and negative evidence regarding the merits of a 
claim exists, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b) (West 2002). 

Analysis

The veteran is claiming entitlement to service connection for 
aching and stiffness of the finger joints of both hands he 
maintains originated while serving as a squad automatic 
weapon (SAW) gunner in Iraq and Kuwait between October 2004 
and December 2005.  The Board has reviewed the case file and 
acknowledges that the evidence presented demonstrates 
residuals of a finger joint injury.  

In an October 2006 VA examination report, Dr. W.B. found the 
veteran's hand/fingers exam results to be normal.  The doctor 
stated that, although the veteran complained of bilateral 
stiff fingers, there was nothing in the examination, 
laboratory or x-ray results to change the diagnosis of normal 
bilateral hands and fingers.  However, Dr. W.B. observed that 
the veteran's right hand x-ray showed that the right fourth 
metacarpal had a more angulated configuration than usual.

In a later VA examination report, dated in January 2008, VA 
examiner Dr. C.R. noted there was no history of an overall 
decrease in hand strength or dexterity. However, Dr. C.R. 
diagnosed the veteran as having acute intermittent tendonitis 
of all the fingers, which was stable.  Dr. C.R. relayed that, 
per the veteran's own statements, incidents of stiffness 
occur on a weekly basis and last for hours.  The veteran 
informed Dr. C.R. that these flare ups were mild in severity 
and caused a 20 percent limit in motion or other functional 
impairment.  The doctor's diagnosis satisfies the disability 
requirement.  

In addition to showing the presence of a current disability, 
the evidence linked the disability to reported in-service job 
duties.  In a VA form 9, dated in June 2007, the veteran 
alleged continual aching and stiffness in the finger joints 
of both hands.  He expressed difficulty in doing carpentry 
and mechanical work and concern that his career, which 
involves data entry and handwritten work, would eventually be 
affected.  In a service medical history report dated in 
December 2005, the veteran reported having soreness in his 
finger joints.  The veteran related his present complaints 
back to his time in service, where he recalled he was unable 
to continue as a squad automatic weapon (SAW) gunner due to 
the soreness of his finger joints while stationed in Iraq and 
Kuwait.  

To support his contentions, the veteran provided a letter 
from Sergeant C.M., the veteran's squad leader in Iraq and 
Kuwait.  In that statement, Sergeant C.M. stated that the 
veteran was deployed with the 1158th Transportation Company 
in support of Operation Iraqi Freedom from October 2004 to 
December 2005.  Sergeant C.M. recounted that the veteran 
began experiencing pain in the finger joints of both hands in 
April 2005.  According to the Sergeant, the veteran requested 
to trade his M249 SAW for the lighter M16A2 rifle due to his 
finger joint difficulties.  The switch to the lighter gun was 
made six months later in October 2005.  The Board finds the 
veteran's statements, along with Sergeant C.M.'s letter, to 
be sufficient credible evidence that the veteran sustained an 
injury to his finger joints in service.


ORDER

Service connection for intermittent tendonitis of the fingers 
is granted. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


